Citation Nr: 0106579	
Decision Date: 03/06/01    Archive Date: 03/16/01

DOCKET NO.  00-02 024	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to November 1, 1998, 
for the payment of reinstated dependency and indemnity 
compensation (DIC) benefits.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran entered onto active duty in July 1967, and died 
in service in September 1968.  The appellant is his former 
spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1998 decision by the RO in Boston, 
Massachusetts, that granted the appellant's claim for 
reinstatement of DIC benefits, and determined that she was 
entitled to payment of such benefits beginning November 1, 
1998.  She re-located while her claim was pending, and the 
matter was transferred to the jurisdiction of the RO in St. 
Petersburg, Florida.


FINDINGS OF FACT

1.  The appellant's April 1968 marriage to the veteran was 
terminated by the veteran's death in service in September 
1968.

2.  By a decision entered in June 1969, the appellant was 
awarded DIC benefits as the unremarried widow of a veteran 
whose death was service-connected.

3.  The appellant's award of DIC benefits was terminated upon 
her remarriage in October 1971.

4.  The appellant's second marriage was terminated by court 
order dated in April 1995, pursuant to divorce proceedings 
commenced earlier that same year.

5.  The appellant's divorce was not secured through fraud or 
collusion.

6.  The appellant does not allege that her second marriage 
was void, or that it was annulled by a court with proper 
authority.

7.  The appellant has continuously prosecuted a claim for 
reinstatement of DIC benefits since November 1995.


CONCLUSION OF LAW

An effective date prior to November 1, 1998, for the payment 
of reinstated DIC benefits, is not warranted.  38 U.S.C.A. 
§§ 103, 1310, 1311, 5110, 7105 (West 1991 & Supp. 2000); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); Transportation Equity Act for the 21st 
Century, Pub. L. No. 105-178, § 8207, 112 Stat. 107 (1998); 
38 C.F.R. §§ 3.5, 3.31, 3.55 (2000); 38 C.F.R. § 3.55 (1998); 
38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (1995); 
Reinstatement of Benefits Eligibility Based Upon Terminated 
Marital Relationships, 64 Fed. Reg. 30,244 (1999); VAOPGCPREC 
11-2000 (Nov. 27, 2000); VAOPGCPREC 13-98 (Sept. 23, 1998); 
VAOPGCPREC 16-92 (1992); Mass. Dom. Rel. Proc. Rule 3 (2000); 
Mass. Probate & Fam. Ct. Rule 408 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record shows that the appellant's April 1968 marriage to 
the veteran was terminated by the veteran's death in service 
in September 1968.  Thereafter, by a decision entered in June 
1969, she was awarded DIC benefits as the unremarried widow 
of a veteran whose death was service-connected.  See 
38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.5 (2000).  Her 
award was terminated upon her remarriage in October 1971, and 
in November 1995, following the termination of her second 
marriage, she filed a claim for reinstatement of DIC benefits 
as the surviving spouse of the veteran.  As noted above, that 
claim was granted in October 1998, with payment of benefits 
resuming November 1, 1998.  See Introduction, supra.  She has 
appealed, claiming entitlement to an earlier effective date.

The appellant's October 1998 award was based on legislation 
enacted in June 1998 which amended the law governing the 
reinstatement of DIC benefits.  See Transportation Equity Act 
for the 21st Century, Pub. L. No. 105-178, § 8207, 112 Stat. 
107, 495 (1998) (codified at 38 U.S.C.A. § 1311(e) (West 
Supp. 2000)) (the "new" law).  See also VAOPGCPREC 13-98 
(Sept. 23, 1998).  That legislation removed a prior bar to 
reinstatement under circumstances where the surviving spouse 
of a veteran remarried, and the remarriage was later 
terminated.  The new law provides, in pertinent part, that:

	The remarriage of the surviving spouse of a 
veteran shall not bar the furnishing of [DIC] 
to such person as the surviving spouse of the 
veteran if the remarriage is terminated by 
death, divorce, or annulment unless the 
Secretary determines that the divorce or 
annulment was secured through fraud or 
collusion.

38 U.S.C.A. § 1311(e)(1).

The legislative enactment which added the new subsection (e) 
to 38 U.S.C.A. § 1311 expressly provides that "[n]o payment 
may be made by reason of section 1311(e) . . . for any month 
before October 1998," see Transportation Equity Act for the 
21st Century, Pub. L. No. 105-178, § 8207(b), 112 Stat. 107, 
495 (1998), and the effective date of the implementing 
regulatory amendments, found at 38 C.F.R. § 3.55 (2000), is 
October 1, 1998.  See Reinstatement of Benefits Eligibility 
Based Upon Terminated Marital Relationships, 64 Fed. Reg. 
30,244 (1999).  Consequently, because an award of 
reinstatement under the new law can be made effective no 
earlier than October 1, 1998-the effective date of the 
implementing regulatory amendments-see 38 U.S.C.A. 
§ 5110(g) (West 1991), and because payment of DIC benefits 
cannot be made for any period prior to the first day of the 
calendar month following the month in which the award became 
effective, see 38 C.F.R. § 3.31 (2000), the earliest 
effective date that can be fixed for payment of reinstated 
DIC benefits under the new law is November 1, 1998.  
Therefore, to the extent that the appellant is seeking an 
effective date prior to November 1, 1998, for payment under 
the new law, her appeal must be denied.

The appellant has not restricted her arguments to the new 
law, however.  Indeed, the primary thrust of her assertions 
is that she is entitled to an earlier effective date for the 
payment of reinstated DIC benefits based on the law as it 
existed immediately prior to October 1998 (the "old" law).  
Under that version of the law, which was in effect when she 
filed her claim for reinstatement in November 1995, the 
remarriage of an otherwise qualified surviving spouse of a 
veteran was a bar to receipt of DIC unless the remarriage was 
terminated prior to November 1, 1990, or terminated by legal 
proceedings commenced prior to November 1, 1990, or if the 
remarriage was void or annulled by a court of proper 
authority (unless the annulment was secured through fraud or 
collusion).  See 38 U.S.C.A. § 103(d) (West 1991); 38 C.F.R. 
§ 3.55(a) (1998).

As an initial matter, the Board finds that the appellant is, 
in fact, entitled to have her claim considered under the old 
law.  As noted previously, the record shows that she filed a 
claim for reinstatement of DIC benefits in November 1995, 
while the old law was in effect.  VA denied her claim under 
the old law by a decision entered in January 1996, and she 
thereafter took action to perfect an appeal of that decision 
to the Board.  See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 20.200, 20.201, 20.202, 20.302 (1995).  Thereafter, in 
October 1998, while the appeal was pending, her claim for 
reinstatement was granted under the new law.  She then 
perfected the present appeal, challenging the effective date 
of that award.  Consequently, inasmuch as she has 
continuously prosecuted her claim for reinstatement since 
November 1995, she is entitled to have her claim considered 
under the old law.  See, e.g., Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).

Turning to the underlying substantive question of whether the 
appellant satisfies the requirements for reinstatement under 
the old law, the Board notes that the record clearly shows 
that her second marriage was terminated by a court order 
dated in April 1995.  Moreover, there is nothing in the 
record which in any way suggests that the divorce was secured 
by fraud or collusion, and the appellant does not allege that 
her second marriage was void or annulled by a court of proper 
authority.  Accordingly, the appellant's entitlement to 
reinstatement of DIC under the old law turns on whether her 
second marriage was "terminated by legal proceedings 
commenced prior to November 1, 1990."

In this context, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (Court) has held that the 
question of when "legal proceedings" are considered to have 
"commenced" is to be settled by looking to the "underlying 
law controlling the legal proceeding." Owings v. Brown, 8 
Vet. App. 17, 21 (1995), aff'd, 86 F.3d 1178 (Fed. Cir. 1996) 
(table).  In the present case, the appellant obtained the 
divorce from her second husband under the laws of the 
Commonwealth of Massachusetts.  Under present Massachusetts 
law, effective from January 1982, a domestic relations action 
is commenced "by (1) mailing to the clerk of the proper 
court by certified or registered mail a complaint and an 
entry fee prescribed by law, or (2) filing such complaint and 
an entry fee with such clerk."  Mass. Dom. Rel. Proc. Rule 3 
(2000).

It is clear from the record in the appellant's case that a 
complaint for divorce was first filed in Massachusetts in 
March 1988.  It is also clear that the March 1988 complaint 
was dismissed by a Massachusetts court in July 1990, due to 
the parties' failure to prosecute the action.  See Mass. 
Probate & Fam. Ct. Rule 408 (2000) (providing for such 
dismissal).  Another complaint was apparently filed in early 
1995, according to the appellant, and an order of divorce was 
issued in April of that same year.

The appellant does not dispute these facts.  What she urges 
on the Board is the view that her second marriage was 
terminated by the legal proceedings commenced in March 1988.  
Specifically, she argues that the Massachusetts court action 
in July 1990, dismissing the March 1988 complaint for 
divorce, merely had the effect of holding the 1988 complaint 
in "abeyance" until such time as the parties were able to 
further pursue and prosecute the action.  She argues that she 
and her ex-husband did so further pursue and prosecute the 
action in early 1995, and that the proceedings culminated in 
an order of divorce in April of that same year.  Accordingly, 
she asserts that the 1995 order of divorce is most properly 
viewed as having arisen from the March 1988 complaint.

The Board disagrees.  The Massachusetts court's dismissal of 
the March 1988 complaint did not merely hold the complaint in 
"abeyance" until further action was taken by the parties.  
Rather, the dismissal was a final judgment, subject to 
appeal, that disposed of the complaint and closed the matter.  
Cf. J & G Constr. Co. v. Joseph E. Bennett Co., 454 N.E.2d 
495, 496 (Mass. 1983) ("The ultimate consequence of a 
dismissal for lack of prosecution [under Mass. R. Civ. P. 
41(b)(1)] is a judgment of dismissal which closes the docket.  
From such a judgment a party may appeal.").  The subsequent 
action commenced in early 1995 initiated a new legal 
proceeding, and it was that new proceeding that ultimately 
resulted in the termination of the appellant's second 
marriage.  Consequently, because the legal proceedings 
resulting in termination of the appellant's second marriage 
were not commenced prior to November 1, 1990, it is the 
Board's conclusion that she is not entitled to reinstatement 
of DIC benefits under the old law, and that her claim for an 
earlier effective date on that basis must be denied.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The new law applies to all claims 
filed on or after the date of the law's enactment, as well as 
to claims filed before the date of the law's enactment, and 
not yet finally adjudicated as of that date.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000); 
VAOPGCPREC 11-2000 (Nov. 27, 2000).  The new law contains 
revised notice provisions, and additional requirements 
pertaining to VA's duty to assist.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).

It is the Board's conclusion that the new law does not 
preclude the Board from proceeding at this time to a final 
adjudication of the present appeal.  This is so because it 
appears clear from the record that there is no additional 
evidence that needs to be obtained on the issue here 
presented, and because the law is controlling.  Adjudication 
of this appeal, without referral to the RO for initial 
consideration under the new law, poses no risk of prejudice 
to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  
The appeal is denied.


ORDER

The appeal is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

